PROVO STY, J.
The learned counsel for accused admits that the punishment imposed in this case is not sufficient to bring the case within the jurisdiction of this court, but he contends that the sentence in the other case at this time before the court against the same accused (No. 22,805, 76 South. 7021) 0n a like charge is sufficient for jurisdiction, and that the two cases ought to be taken together. The other case is in no way involved in the present one; hence the sentence in it cannot serve as a basis for jurisdiction in the present one.
Appeal dismissed.
See dissenting opinion of O’NIELL, J., 76 South. 703.

 Ante, p. 249,